The Sentinel Funds Class A, Class C, Class S and Class I Supplement dated December 15, 2014 to the Prospectus dated March 30, 2014, as supplemented July 1, 2014, as further supplemented to date Change To Transfer Agent of Sentinel Group Funds, Inc. Effective December 1, 2014, Sentinel Group Funds, Inc. (the “Corporation”) has appointed Boston Financial Data Services, Inc. (“BFDS”) as transfer agent (the “Transfer Agent”) for the Sentinel Funds. Prior to December 1, 2014, Sentinel Administrative Services, Inc. (“SASI”) served as transfer agent for the Sentinel Funds, and BFDS served as the Sentinel Funds’ sub-transfer agent. In connection with the engagement by the Corporation of BFDS for transfer agency services, the Corporation has engaged SASI to provide transfer agency administrative and oversight services to the Corporation. Shareholders of the Sentinel Funds may contact the Transfer Agent as follows: US Mail Delivery Sentinel Investments Sentinel Investments PO Box 55929 c/o Boston Financial Data Services Boston, MA 02205-5929 30 Dan Road Canton, MA 02021-2809 By Telephone (toll free) 800-282-3863 SASI continues to serve as administrator to the Sentinel Funds.
